Citation Nr: 0610575	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-18 507	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUE

Entitlement to an earlier effective date than November 5, 
1999, for a 50 percent rating for residual skull loss from a 
shell fragment wound, to include on the basis of clear and 
unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2002 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Oakland, California, (hereinafter RO).  

In May 2005, a hearing was held before the Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).   


FINDINGS OF FACT

1.  The same factual predicate used as a basis for granting a 
50 percent rating for residual skull loss from a shell 
fragment wound by the May 2000 rating decision was 
essentially before the adjudicators at the time of a January 
1969 rating decision which granted service connection for the 
shell fragment would of the skull and assigned a 10 percent 
rating for this disability.    

2.  Any reasonable review of the evidence before the 
adjudicators at the time of the January 1969 rating decision 
would result in the conclusion that a 50 percent rating for 
residuals of a shell fragment wound of the skull was 
warranted on the basis of such evidence. 


CONCLUSION OF LAW

The January 1969 rating decision being the product of CUE, 
the criteria for an effective date of December 21, 1968, for 
a 50 percent rating for a shell fragment wound of the skull 
are met.  38 C.F.R. § 4.71a, DC 5296 (1969); 38 U.S.C.A. 
§§ 1155, 5100-5013A, 5106, 5107, 5110(a) (West 2002); 38 
C.F.R. §§ 3.105(a), 3.400(k) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the veteran's claim will be granted, no useful purpose 
would be served by delaying the adjudication of the veteran's 
claim further to conduct additional development pursuant to 
the Veterans Claims Assistance Act of 2000.  Thus, the Board 
finds that further development is not warranted.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

For effective date based on CUE, the effective date is the 
date from which benefits would have been payable if the 
corrected decision had been made on the date of the reversed 
decision. 38 C.F.R. § 3.400(k) (2005).  Previous rating 
actions are accepted as correct in the absence of clear and 
unmistakable error.  38 C.F.R. § 3.105.  Under Russell v. 
Principi, 3 Vet. App. 310 (1992) and Damrel v. Brown, 6 Vet. 
App. 242 (1994), "clear and unmistakable error" in prior 
rating actions encompasses a situation in which the correct 
facts, as they were known at the time, were not before the 
adjudicator or the pertinent statutory or regulatory 
provisions in existence at the time were incorrectly applied 
by the adjudicator.  The error must be "undebatable" such 
that reasonable minds could only conclude that the rating 
action in question was fatally flawed at the time it was 
made.  In addition, the determination of whether there was 
clear and unmistakable error in prior rating determination 
must be based on the record and law that existed at the time 
of the rating action in question.  Id.

For the purposes of entering this decision, it is concluded 
that the issue of clear and unmistakable error has been 
"properly pleaded."  Fugo v. Brown, 6 Vet. App. 40 (1993) 
en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1993). 

With the above criteria in mind, the evidence will be briefly 
summarized in light of the favorable decision below.  In 
October 1966, the veteran sustained a shell fragment wound in 
the right parietal area during service in Vietnam.   
Residuals, as described on October 1966 hospitalization 
reports immediately following the injury, included X-ray 
evidence of a 3 centimeter bony defect in the right parietal 
bone.  A March 1967 X-ray report also demonstrated a 3 
centimeter bony defect in the right parietal area.  Reference 
is made on service medical records dated in 1967 to the 
residual shell fragment wound to the skull as being a 2 cm x 
2 cm circular defect.  The report from the October 1968 
separation examination did not contain any information as to 
the size of the skull defect resulting from the shell 
fragment wound.  

Following service, a January 1969 rating decision granted 
service connection for a shell fragment wound of the skull 
with a "skull defect" listed as measuring 2 cm x 2 cm.  A 
10 percent rating was assigned for this disability effective 
from the date following service separation, December 21, 
1968, under 38 C.F.R. § 4.71a, DC 5296 (1969).  This rating 
decision indicated that at the time of separation from 
service, the skull defect was 2 cm x 2 cm in size.  

Under the criteria at the time of the January 1969 rating 
decision, a 10 percent rating was warranted for skull loss 
affecting an area smaller than one square inch or the size of 
a 25 cent piece.  38 C.F.R. § 4.71a, DC 5296 (1969).  A 50 
percent rating at that time required skull loss affecting an 
area larger than two square inches or the size of a 50 cent 
piece (which is a little more than 3 cm in diameter).  Id.  A 
30 percent rating was warranted for an area between these 
measurements.  Id.  The current criteria also provide for a 
50 percent rating for skull loss affecting an area larger 
than a 50 cent piece.  38 C.F.R. § 4.71a, DC 5296 (2005).  

The 10 percent rating assigned by the January 1969 rating 
decision was continued until May 2000, at which time the 
rating was increased to 50 percent effective from November 5, 
1999.  This increase was based on a January 2000 VA X-ray 
report which showed a large lucent likely burr hole in the 
right parietal region measuring 3.4 cm in greatest diameter.  
The adjudicators indicated in this decision that this 
represented an area greater than a half dollar, thus 
warranting a 50 percent rating under DC 5296.   

In sworn testimony and written contentions, the veteran 
contends, in essence, that the 3. 4 cm defect in his skull 
shown on the January 2000 X-ray report, well over 20 years 
after the in-service injury, could not reasonably be said to 
have been larger at that time than it was on separation from 
service, and that if a proper X-ray had been taken upon or 
shortly after service separation, it most certainly would 
have revealed an area of skull loss that also exceeded 3 cm.  
As noted above, some service medical records described a 
defect in the scalp of at least 3 cm.  While the January 1969 
rating decision indicated that the area of skull loss at 
separation was 2 x 2 cm, there actually was no measurement 
taken of the wound to the skull at service separation.  
However, a VA examination initiated fairly soon after service 
in May 1970, (albeit after the January 1969 rating decision) 
included a description of wound above the right ear measuring 
3 x 3 cm.  

Given the evidence cited above in light of the testimony 
presented to the undersigned, and considering the 
unlikelihood of any increase in the size of the area affected 
in the many years since the in-service injury, the Board 
finds that is was "undebatable" that the evidence at the 
time of the January 1969 rating decision demonstrated that 
the service connected skull wound affected an area of at 
least 3 cm.  As such, the Board finds that reasonable minds 
could only conclude that the evidence of record at time of 
the January 1969 rating decision compelled a conclusion that 
a 50 percent rating for the veteran's skull wound was 
warranted under 38 C.F.R. § 4.71a, DC 5296 (1969).  Thus, the 
January 1969 rating action may be viewed for the purposes of 
this adjudication was flawed at the time it was made, and was 
the product of CUE.  As such, the criteria for a 50 percent 
rating for residual skull loss from a shell fragment wound 
effective from December 21, 1968, are met.  
38 C.F.R. § 3.400(k) (The effective date to be assigned for 
an award based on CUE is that date from which benefits would 
have been payable if the correct decision had been made on 
the date of the decision found to have been the product of 
CUE). 

ORDER

A 50 percent rating for residual skull loss from a shell 
fragment wound is granted effective from December 21, 1968, 
subject to the regulations governing the award of monetary 
benefits. 

____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


